Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK TRUST NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 41-1973763 I.R.S. Employer Identification No. 300 Delaware Avenue, 9th Floor Wilmington, Delaware (Address of principal executive offices) (Zip Code) Janet P. O'Hara U.S. Bank Trust National Association 100 Wall Street, Suite 1600 New York, NY 10005 Telephone (212)951-8536 or (212) 361-2527 (Name, address and telephone number of agent for service) CorTS® Trust [2012-1] for [] Debentures (Issuer with respect to the Securities) STRUCTURED PRODUCTS CORP. (Sponsor and Depositor with respect to the Securities) Delaware 13-3692801 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 390 Greenwich Street New York, New York (Address of principal executive offices) (Zip Code) Trust Certificates (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Not Applicable Item 16. LIST OF EXHIBITS:List below all exhibits filed as a part of this statement of eligibility and qualification. Exhibit 1. A copy of the Articles of Association of the Trustee now in effect, incorporated herein by reference to Exhibit 1 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 2. A copy of the certificate of authority of the Trustee to commence business, incorporated herein by reference to Exhibit 2 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers, incorporated herein by reference to Exhibit 3 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 4. A copy of the existing bylaws of the Trustee, as now in effect, incorporated herein by reference to Exhibit 4 of Form T-1, Document 6 of Registration No. 333-113995. Exhibit 5. Not applicable. Exhibit 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, incorporated herein by reference to Exhibit 6 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 7. Report of Condition of the Trustee as ofSeptember 30, 2012, published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. Exhibit 8. Not applicable. Exhibit 9. Not applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York, State of New York on the 19th day of December, 2012. U.S. BANK TRUST NATIONAL ASSOCIATION By: /s/ Janet P. O'Hara Name:Janet P. O'Hara Title:Vice President Exhibit 7 U.S. Bank Trust National Association Statement of Financial Condition As of September 30, 2012 ($000's) ASSETS 1.
